EXHIBIT 10.27


THE NEW YORK TIMES COMPANIES
SUPPLEMENTAL RETIREMENT AND INVESTMENT PLAN


AMENDMENT NO. 2
THIS INSTRUMENT made as of the 11th day of November, 2016, by the ERISA
Management Committee ("Committee") of The New York Times Company (the
"Company").
W I T N E S S E T H:
WHEREAS, the Company maintains The New York Times Companies Supplemental
Retirement and Investment Plan, as restated January 1, 2015 (the "Plan"), as
amended from time­ to time for the benefit of certain eligible employees; and
WHEREAS, pursuant to Section 12 of the Plan, the Committee has the authority to
amend the Plan; and
WHEREAS, the Committee desires to amend the Plan to add Submarine Leisure Club,
Inc. as a participating employer effective as of January 1, 2017;
NOW, THEREFORE, the Plan is amended effective as of January 1, 2017 as follows:
1. Appendix l E. of the Plan is amended effective January 1, 2017 by adding the
following company to the list of participating employers:
“Name of Employer
Effective Date of Participation in Plan as Employer
Date from which Credit is Given for Eligibility
Date from which Credit is Given for Vesting or Benefit Accrual Purposes
_________________________
_________________________
_________________________
_________________________
Submarine Leisure Club, Inc.


January 1, 2017


Date of Hire


Date of Hire”





IN WITNESS WHEREOF, the ERISA Management Committee of the New York Times Company
has caused this amendment to be executed by a duly authorized member as of the
date first set forth above.


ERISA MANAGEMENT COMMITTEE


By:   /s/ R. Anthony Benten         



                            

